DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Status of Claims
Claim(s) 1-3, 5-9 and 21 are pending in the application. The previous rejection under 35 U.S.C. 102(a)(1) have been withdrawn. Claim 4 and 19-20 has been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gonidec (US 2015/0210400) in view of Raukhorst (US 5427332) in further view of Rutherford (US 6279856) in further view of Ray (US 6352601)
As Per Claim 1, Gonidec discloses an ice protection system [abstract; “…a component of an aircraft nacelle formed from at least one composite structure (Fig. 1, #23)] comprising:
a first layer [Fig. 4, #23b] comprising fiberglass, a dielectric film, or a pre-impregnated material [Par. 158; “…an assembly of pre-impregnated layers of fabric for making the composite structure 23…”];
 an electrothermal ice protection heating element [Fig. 4, #23 comprising a thermoplastic sheet containing a carbon allotrope additive [Par. 99-100; “… A reinforcement in diamond material significantly increases the transverse thermal conductivity of the composite material. However, in variants, this material may be nanoparticles or nanotubes, in particular but not exclusively of carbon material....”];
 a second layer [Fig. 4, #23a] comprising fiberglass, a dielectric film or a pre-impregnated material [Par. 158; “…an assembly of pre-impregnated layers of fabric for making the composite structure 23…”];
a skin layer [Fig. 2, #2; Claim 14, “…wherein the composite structure forms an outer skin of the leading edge structure….”] comprising a metallic material or fiberglass [Par. 66; “…This leading edge 2 comprises at least one structure in composites 23 superimposed on a surface heating device 30….” & , and [Par. 163; “…It is also possible to use diamond powder with already conductive metallic matrices…”; the reference clearly discloses that the skin layer is made of the same structure as the composites (being impregnated with diamond power) and then further discloses that said composite also utilize metallic materials]
 at least one adhesive layer [Fig. 4, #33] positioned between one or more of the first layer and the electrothermal ice protection heating element [Fig. 4, #23a-b], the electrothermal ice protection heating element [Fig. 4, #23c] and the second layer, and the second layer and the skin layer
Gonidec does not disclose wherein the pre-impregnated material of the second layer comprises a fabric impregnated with a thermosetting polymer; 

 wherein the electrothermal ice protection heating element has a uniform thickness between 0.0005 inches and 0.010 inches. 
Rauckhorst, much like Gonidec, pertains to an structural member [Fig. 1, #10] having an integral surface with de-icing capability. [abstract]
Rauckhorst discloses layers impregnated with a thermosetting polymer. [Col. 8, Lines 40-43; “…The fiber-reinforced polymer composite substructure 30 is formed of a plurality of layers of filamentary material in a matrix of thermoset polymeric material….”]; and 
Raukhorst discloses the benefits of the thermosetting polymer in that it provide a high modulus and is known to be a high strength fiber. [Col. 7, Lines 25-30] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the impregnated fabric layer as taught by Goindec in view of the thermosetting polymer as taught by Raukhorst to further include wherein the pre-impregnated material of the second layer comprises a fabric impregnated with a thermosetting polymer and wherein the electrothermal ice protection heating element has a uniform thickness between 0.0005 inches and 0.010 inches to provide a higher modulus and a high strength fiber. [Col. 7, Lines 25-30]
Gonidec and Raukhorst do not disclose discloses wherein the electrothermal ice protection heating element has a uniform thickness between 0.0005 inches and 0.010 inches.
Rutherford, much like Gonidec, pertains to an electrothermal zoned de-icing system. [abstract] 
Rutherford discloses wherein the electrothermal ice protection heating element has a uniform thickness between 0.0005 inches and 0.010 inches. [Col. 9, Lines 1-5; “…the flexible expanded graphite foil is a sheet having a uniform thickness of about 0.003 to about 0.125 inches, preferably about 0.025 to 
Rutherford discloses the benefits of the thickness in that it removes any burden of weight penalty on the article. [Col. 2, Lines 64-66]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the article as taught by Gonidec in view of the article as taught by Rutherford to further include wherein the electrothermal ice protection heating element has a uniform thickness between 0.0005 inches and 0.010 inches to removes any burden of weight penalty on the article. [Col. 2, Lines 64-66]
Neither Rauckhorst, Rutherford nor Gonidec disclose wherein the ice protection system has a shear strength of at least 1500 pounds per square inch.
Ray, much like Raukhorst, Rutherford nor Gonidec, pertains to ice protectors for inhibiting atmospheric ice accumulation on aircraft structures. [abstract]
Ray discloses wherein the ice protection system has a shear strength of at least 1500 pounds per square inch. [Col. 6, Lines 7-11; “…a foamed elastomer having a tensile strength of at least 100 psi, more preferably at least 150 psi, and most preferably at least 190 psi, when measured according to Procedure E of ASTM D 3574-91 "Standard Test Methods for Flexible Cellular Materials--Slab, Bonded, and Molded Urethane Foams."…”; The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). In this case the prior art discloses the open end range of having at least 150 psi, therefore, encompassing the open ended range of needed at least 1500 psi as required by the claim limitation.]
Ray discloses the benefits of the shear strength in that the provide a good cohesive strength and environmental resistance. [Col. 6, Lines 15-20] 

As Per Claim 2, Gonidec discloses wherein the thermally stable thermoplastic sheet is made of a material selected from the group consisting of polyetherether ketones, polyetherimides, polyethlylenes, polyether sulfones, polylactic acid, nylon, polyethylene-naphthalates, polybenzimidazole, polyimides, poly methyl methacrylates and combinations thereof. [Par. 144; “…in thermosetting resin such as… polyimide…”]
As Per Claim 3, Gonidec discloses wherein the carbon allotrope additive is selected from the group consisting of carbon nanotubes, graphene, carbon nanofibers, graphite powder, and graphene nanoribbons. [Par. 100; “…this material may be nanoparticles or nanotubes, in particular but not exclusively of carbon material…”]
As Per Claim 5, Gonidec discloses all limitations of the invention except wherein the article has a uniform thickness between 0.001 inches and 0.003 inches.
Rutherford, much like Gonidec, pertains to an electrothermal zoned de-icing system. [abstract] 
Rutherford discloses the article has a uniform thickness between 0.001 inches and 0.003 inches. [Col. 8, Lines 66-68; “…the flexible expanded graphite foil is a sheet having a uniform thickness of about 0.003 to about 0.125 inches, preferably about 0.025 to about 0.125 inches, more preferably about 0.003 to about 0.070 inches…”; The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). In this case the prior art discloses the range of thickness being between 0.003 to 0.125 inches, which clearly overlaps the recited range of 0.001 and 0.003 inches as recited in the claim.]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the article as taught by Gonidec in view of the article as taught by Rutherford to further include the article has a uniform thickness between 0.001 inches and 0.003 inches to remove any burden of weight penalty on the article. [Col. 2, Lines 64-66]
As Per Claim 6, Gonidec discloses wherein the article has a varying thickness. [Par. 63; “…the leading edge 2 has a variable thickness along the profile thereof, and in particular, for example, a more important thickness at the strong curvatures and less important at its ends…”]

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gonidec (US 2015/0210400) in view of Raukhorst (US 5427332) in further view of Rutherford (US 6279856) in further view of Ray (US 6352601) in further view of Gilmore (US 2008/0099617)
As Per Claim 7, Gonidec discloses all the limitations of the invention wherein the article has an electrical sheet resistivity between 0.005 ohms per square and 10.0 ohms per square.
Gilmore, much like Gonidec, pertains to an electro-thermal heater for anti-icing for aerodynamic surfaces. [abstract] 
Gilmore discloses the article has an electrical sheet resistivity between 0.005 ohms per square and 10.0 ohms per square. [Par. 30; “…Where heater tracks of higher conductivity are required, surface resistivities of 0.1 to 10 Ohm/square have been produced using an equivalent medium loaded with a mixture of carbon and silver particles…”; …”; The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). In this case the prior art discloses the range of thickness being between 0.003 to 0.125 inches, which clearly overlaps the recited range of 0.001 and 0.003 inches as recited in the claim]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the article as taught by Gonidec in view of the article as taught by Gilmore to further include the article has an electrical sheet resistivity between 0.005 ohms per square and 10.0 ohms per square to raise/maintain the temperature of the surface above the local freezing point. [Par. 2]
As Per Claim 8, Gonidec discloses all limitations of the invention except wherein the article has an electrical sheet resistivity between 0.02 ohms per square and 3.0 ohms per square.
Gilmore, much like Gonidec, pertains to an electro-thermal heater for anti-icing for aerodynamic surfaces. [abstract] 
Gilmore discloses the article has an electrical sheet resistivity between 0.02 ohms per square and 3.0 ohms per square. [Par. 30; “…Where heater tracks of higher conductivity are required, surface resistivities of 0.1 to 10 Ohm/square have been produced using an equivalent medium loaded with a mixture of carbon and silver particles…”; …”; The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). In this case the prior art discloses the range of thickness being between 0.003 to 0.125 inches, which clearly overlaps the recited range of 0.001 and 0.003 inches as recited in the claim]
Gilmore discloses the benefits of the resistivity in that it raises/maintain the temperature of the surface above the local freezing point. [Par. 2]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the article as taught by Gonidec in view of the article as taught by Gilmore to further include the article has an electrical sheet resistivity between 0.02 ohms per square and 3.0 ohms per square to raise/maintain the temperature of the surface above the local freezing point. [Par. 2]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gonidec (US 2015/0210400) in view of Raukhorst (US 5427332) in further view of Rutherford (US 6279856) in further view of Ray (US 6352601) in further view of Hubert (US 2007/0210073)
As Per Claim 9, Gonidec discloses all limitations of the invention except wherein the article has a first electrical resistivity in a first portion of the article, and a second electrical resistivity in a second portion of the articles; and 
wherein the first resistivity and the second resistivity differ.
Hubert, much like Gonidec, pertains to a composite ice protection heater for an aircraft. [abstract] 
Hubert discloses the article has a first electrical resistivity in a first portion of the article, and a second electrical resistivity in a second portion of the articles [Par. 59; “…The parallel conductive threads 652 may be equally spaced, or the thread spacing may be closer in one or more regions 632 of the fabric 650 to create different effective local electrical resistances in different portions of the fabric 650…”]; and 
wherein the first resistivity and the second resistivity differ. [Par. 59; “…The parallel conductive threads 652 may be equally spaced, or the thread spacing may be closer in one or more regions 632 of the fabric 650 to create different effective local electrical resistances in different portions of the fabric 650…”] 
Hubert discloses the benefits of the variable resistivity in different regions in that it selectively dissipate thermal energy proximate to the surface of the aircraft. [Claim 1] 
Therefore, it would have been obvious to one with ordinary skill of the art to modify the article as taught by Gonidec in view of the article as taught by Hubert to further include the article has a first electrical resistivity in a first portion of the article, and a second electrical resistivity in a second portion of the articles and wherein the first resistivity and the second resistivity differ to selectively dissipate thermal energy proximate to the surface of the aircraft. [Claim 1]
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gonidec (US 2015/0210400) in view of Raukhorst (US 5427332) in further view of Rutherford (US 6279856) in further view of Ray (US 6352601) in view of Lawson (US 5925275) 
As Per Claim 21, Gonidec discloses all limitations of the invention except the at least one adhesive layer comprises a first adhesive layer positioned between the first layer and the electrothermal ice protection heating element, a second adhesive layer positioned between the electrothermal ice protection heating element and the second layer, and a third adhesive layer positioned between the second layer and the skin layer.
Lawson, much like Gonidec, pertains to an electrically conductive composite heating assembly. [abstract] 
Lawson discloses a first adhesive layer [Fig. 5, #56] positioned between the first layer [Fig. 5. #52] and the electrothermal ice protection heating element [Fig. 5, #40], a second adhesive layer positioned [Fig. 5, #58] between the electrothermal ice protection heating element [Fig. 5, #40] and the second layer [Fig. 5, #60], and a third adhesive layer [Fig. 5, #64] positioned between the second layer [Fig. 5, #60] and the skin layer [Fig. 5, #68].
Lawson discloses the benefits of the adhesive layers in that it increases the contact surface area between carbon fibers and the conductive strip while still being compatible with the fiber materials. [Col. 3, Lines 19-24] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the adhesive layer as taught by Gonidec in view of the adhesive layer as tuahgt by Lawson to further include a first adhesive layer positioned between the first layer and the electrothermal ice protection heating element, a second adhesive layer positioned between the electrothermal ice protection heating element and the second layer, and a third adhesive layer positioned between the 
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Applicant asserts that Gonidec does not teach or suggest “an electrothermal ice protection heating element comprising a thermoplastic sheet containing a carbon allotrope additive”, as applicant asserts the heating structure (30) of Gonidec is located next to the composition structure 23 and is a distinct structure. 
The reference clearly discloses that the adhesive material (33) of the heating element (30) is attatched to the composite structure (23), and are thus being interpreted as being the same structure as they are couple to one another. [Par. 147; “…the adhesive material or materials used in the assembling of the lip 2 and, particularly, the adhesive material 33 used in assembling the composite structure 23 and the heating structure 30 may also be doped in a similar manner…”] 
Moreover, the reference clearly discloses that the composite structure (23) and the heating element (30) are directly correlated to one another “…the heating structure 30 may be integrated that is to say, laid in the thickness of the composite structure 23…” [Par. 78], as the composite materials layer (23c) has thermal conductivity properties, which generates heat from the heater (30) [Par. 103; “…the composite structure 23 may be a multi-axial, monolithic, self-stiffened or sandwich structure, configured to meet the constraints of thermal efficiency and structural hold of the leading edge structure 2…”]
Moreover, the examiner would like to note that the claim limitation does not state that the carbon allotrope material is not embedded in to the heating element, and is just “part” of the heating element. The claim limitation as recited affords the interpretation as currently given.  






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9050.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761      

                                                                                                                                                                                                        
	/ERIN E MCGRATH/               Primary Examiner, Art Unit 3761